365 U.S. 649 (1961)
UTAH CITIZENS RATE ASSOCIATION ET AL.
v.
UNITED STATES ET AL.
No. 712.
Supreme Court of United States.
Decided April 3, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH.
Calvin L. Rampton for appellants.
Solicitor General Cox, Acting Assistant Attorney General Kirkpatrick, Charles H. Weston, Robert W. Ginnane and Charlie H. Johns, Jr. for the United States and the Interstate Commerce Commission, and A. U. Miner, L. W. Hobbs, Bryan P. Leverich and Ernest P. Porter for the Denver & Rio Grande Western Railroad Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.